NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

METSO MINERALS, INC.,
Plaintiff-Appellee,

V.

POWERSCREEN INTERNATIONAL
DISTRIBUTION, LIMITED, NOW KNOWN AS
TEREX GB LIMITED, POWERSCREEN NEW YORK,
INC., AND EMERALD EQUIPMENT SYSTEMS, INC.,
Defendants-Appellants,

AND

TEREX CORPORATION,
Defendant-Appellant.

2011-1572, 2012-1 168, -1169

Appeals from the United States District C0urt for the
Eastern District of New Y0rk in case no. ()6-CV-1446,
Judge Arthur D. Spatt.

ON MOTION

Bef0re DYK, Circuit Judge.
O R D E R

METSO MINERALS V. POWERSCREEN INTL 2

Metso Minera1s, Inc. moves for leave to file two sepa-
rate response briefs or, in the alternative, to file an ex-
tended response brief of up to 23,000 Words. Powerscreen
International Distribution, Limited, Powerscreen New
York, Inc., Emerald Equipment Systems. Inc. and Terex
Corporation oppose the motion to file two separate re-
sponse briefs but consent to the motion to file an extended
response brief.

Upon consideration thereof,

IT Is ORDERED THAT:

The motions are denied. Metso Minerals, Inc.’s brief,
not to exceed 14,000 Words, is due within 21 days of the
date of this order.

FoR THE CoURT

SEF 2 8 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Michael C. Stuart, Esq. mg

Jon R. Trembath, Esq. MUIE A'- C\RCW

Vincent Alfieri, Esq. SEp 2 8 2012
$26 JANuoaamv

CLERK